Case: 20-60992     Document: 00516199388         Page: 1     Date Filed: 02/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 11, 2022
                                  No. 20-60992                            Lyle W. Cayce
                                                                               Clerk

   Hattie Young,

                                            Plaintiff—Appellant/Cross-Appellee,

                                       versus

   BL Development Corporation, doing business as Harrah's Casino
   Tunica and Veranda Hotel,

                                          Defendant—Appellee/Cross-Appellant.



                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                       USDC No. 3:19-CV-034-NBB-RP


   Before Dennis, Higginson, and Costa, Circuit Judges.
   Per Curiam:*
          Hattie Young injured her shoulder when a bathmat slipped beneath
   her in a hotel tub. She appeals the district court’s grant of summary judgment




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60992      Document: 00516199388          Page: 2   Date Filed: 02/11/2022




                                    No. 20-60992


   for the hotel. Because the evidence cannot support a finding that the hotel
   created an unreasonably dangerous condition, we AFFIRM.
                                          I
          The day after Young and her husband checked into their room at the
   Veranda Hotel in Robinsonville, Mississippi, they noticed that a rubber
   bathmat had been placed inside the bathtub. The mat “[l]ooked fine,” so
   Young turned on the shower and stepped in. But when she placed her second
   foot on the mat, the mat slid “all the way to the front . . . where the water
   drain[s] out,” causing her to fall. After her fall, Young discovered that the
   mat had suction cups on the bottom. She had not checked before stepping
   into the shower to see if the cups were attached to the tub floor but argues
   that they must not have been.
          Young filed this premises liability action against the operator of the
   hotel. She alleges that she fell because hotel staff placed the mat in her tub
   without ensuring that it was properly suctioned. She does not contend that
   the mat itself was defective. The district court granted summary judgment
   for the defendant, concluding that Young failed to present any evidence of
   the hotel’s negligence.
          Young timely appealed. The hotel filed a protective cross-appeal,
   asking this court to dismiss the action as time-barred and, in the alternative,
   to admit the testimony of a former Veranda housekeeping manager named
   Monica Fuess, which the district court excluded for lack of personal
   knowledge.




                                         2
Case: 20-60992        Document: 00516199388             Page: 3      Date Filed: 02/11/2022




                                         No. 20-60992


                                               II
           We review the district court’s grant of summary judgment de novo
   and will affirm if “there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
   In doing so, we take all facts in the light most favorable to the nonmovant.
   Scott v. Harris, 550 U.S. 372, 378 (2007).
           Mississippi law governs Young’s negligence claim. See Erie R.R. Co.
   v. Tompkins, 304 U.S. 64, 78 (1938). As a hotel guest, Young was a business
   invitee, and the hotel owed her a duty of reasonable care. Pigg v. Express Hotel
   Partners, LLC, 991 So. 2d 1197, 1199 (Miss. 2008). Although business
   owners are “not an insurer of the safety of invitees,” they must maintain
   their premises in a reasonably safe condition. Id. An injured invitee can
   prove a breach of that duty by “(1) show[ing] that some negligent act of the
   defendant caused his injury; or (2) show[ing] that the defendant had actual
   knowledge of a dangerous condition and failed to warn the plaintiff; or
   (3) show[ing] that the dangerous condition existed for a sufficient amount of
   time to impute constructive knowledge to the defendant.” Anderson v. B.H.
   Acquisition, Inc., 771 So. 2d 914, 918 (Miss. 2000).
           Young relies on the first theory of direct negligence: She maintains
   that hotel staff created an unreasonable hazard by placing a mat with hidden
   suction cups in her tub without ensuring that the cups were suctioned to the
   tub floor.
           Young’s claim faces difficulties from the start because she did not
   offer any proof of what caused her fall.1 We can only speculate about whether


           1
            The hotel offered testimony that it would be a “mistake” for a bathmat to already
   be inside the tub when Young arrived at her room because hotel policy was to clean the
   bathmats, roll them up, and place them atop the toilet between guests. For some reason,




                                               3
Case: 20-60992        Document: 00516199388              Page: 4      Date Filed: 02/11/2022




                                         No. 20-60992


   and how hotel staff tried to secure the mat in her tub. It is possible that, as
   Young claims, housekeeping failed to suction the mat. It is also possible that
   housekeeping did secure the suction cups, but they came loose later. But
   even granting Young the inference that staff never secured the mat, the
   evidence does not support a conclusion that the placement of the mat in the
   tub created a dangerous condition.
           Objects which “are usual and which customers normally expect to
   encounter on the business premises” are generally not unreasonably
   dangerous. Tate v. S. Jitney Jungle Co., 650 So. 2d 1347, 1351 (Miss. 1995).
   Just as customers expect to find doorways and curbs near business entrances,
   they expect to find mats in and near hotel bathtubs. See McGovern v.
   Scarborough, 566 So. 2d 1225, 1228 (Miss. 1990) (finding an “open and
   obvious” doorway not a dangerous condition); Kroger, Inc. v. Ware, 512 So.
   2d 1281, 1282 (Miss. 1987) (same for “in place, known, and obvious” curb).
   Young acknowledged that she had encountered mats in hotel bathrooms
   before and specifically stated that she noticed this mat prior to her fall.
           A hidden danger can create a jury question about an object’s
   dangerousness, but only when the condition is not one that a person “would
   normally encounter,” like a jagged edge underneath a deli counter. Tate, 650
   So. 2d at 1351. That does not characterize bathmats, which are often secured
   with suction cups and which can easily loosen for a number of reasons.
           Indeed, Mississippi courts have never held that placing an intact
   bathmat inside a hotel tub can be a negligent act. And one intermediate
   Mississippi court has suggested the opposite. In Stanley v. Boyd Tunica, Inc.,



   however, Young sought to exclude this evidence that would have shown the hotel did not
   follow its normal practice in her case. Because the district court granted Young’s request,
   we do not consider this evidence.




                                               4
Case: 20-60992      Document: 00516199388          Page: 5    Date Filed: 02/11/2022




                                    No. 20-60992


   a hotel guest was injured when a bathmat that he or his wife placed in a hotel
   tub “twisted or slipped, causing him to fall.” 29 So. 3d 95, 96 (Miss. Ct. App.
   2010). The Mississippi Court of Appeals affirmed summary judgment for
   the hotel. Id. at 98. Relevant here, the state court found that the plaintiff
   “offered no proof of a negligent act on the part of [the hotel],” crediting the
   trial court’s finding that the mat was not a dangerous condition. Id.; see
   Stanley v. Boyd Tunica, Inc., 2009 WL 6355112, at *1 (Miss. Cir. Ct. Jan. 16,
   2009). Stanley is not directly on point because Young did not place the mat
   in the tub herself, but the similarities are instructive: The normal use of an
   intact bathmat is not a dangerous condition.
          Young maintains that intact objects can become unreasonably
   dangerous for purposes of Mississippi premises liability when positioned
   improperly. But the authority she provides is readily distinguishable. Her
   best authority is Pigg, 991 So. 2d 1197. In Pigg, a mirror affixed to a hotel
   bathroom door fell and shattered, injuring a young child. Id. at 1199. The
   Mississippi Supreme Court found that whether the hotel knew or should
   have known of the loose mirror was a factual issue for a jury. Id. at 1200.
   Young cites Pigg for the idea that failure to ensure that objects are properly
   affixed can support a premises liability claim. But critically, Pigg was not a
   direct negligence case; it turned on whether the hotel’s failure to inspect its
   premises was negligent given the plaintiff’s proof of loose mirrors in adjacent
   rooms. Pigg, 991 So. 2d at 1200. Young has not raised a constructive notice
   theory of liability, nor has she provided evidence that the hotel systemically
   failed to check the suction on its bathmats.
          Nor does Keyes v. Techtronic Industries Factory Outlets, Inc., in which a
   woman tripped on a low-profile lawnmower at the end of a store aisle, save
   Mrs. Young’s claim. 2020 WL 4489439, at *1 (S.D. Miss. Aug. 4, 2020).
   The district court denied the store’s summary judgment motion, leaving it
   for a jury to determine whether the store’s act of placing the mower where it



                                          5
Case: 20-60992     Document: 00516199388             Page: 6   Date Filed: 02/11/2022




                                      No. 20-60992


   was “difficult to see” created an unreasonably dangerous condition. Id. at
   *3. Keyes does suggest that misplacement of an object can be a negligent act.
   But the present case is distinguishable. The bathmat was not obscured from
   Young’s view.
          Young has not produced evidence of a negligent act that would
   support a finding of premises liability. Because we affirm the grant of
   summary judgment to the hotel, we do not reach the issues raised in the
   hotel’s protective cross-appeal.
                                          ***
          The judgment of the district court is AFFIRMED.




                                           6